EXHIBIT 10.50

ACQUISITION AGREEMENT

This Acquisition Agreement (the “Agreement”) is made and entered into as of the
23rd day of March, 2006, by and between Robertson Banking Company, a banking
corporation headquartered in Demopolis, Alabama (the “Purchaser”), and Community
Bank, an Alabama banking corporation headquartered in Blountsville, Alabama (the
“Seller”).

WITNESSETH:

The Seller has offered for sale its branch office located at 951 Highway 80
West, Demopolis, Alabama (the “Branch”) together with substantially all of the
deposit and Loan business of such Branch, and other assets, including, but not
limited to, the real property and improvements situated at 100 East Washington
Street, Demopolis, Alabama.

The Purchaser has received summary information regarding the Branch and has
offered to purchase substantially all of the assets and liabilities of the
Branch on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is acknowledged, the parties, intending to
be legally bound, agree as follows:

ARTICLE I

DEFINED TERMS

1.01 Definitions. The following terms used in this Agreement shall have the
meanings specified below:

(a) “Closing” means the closing of the purchase of the assets and the assumption
of the liabilities of the Branch as provided herein.

(b) “Deposits” means all deposits maintained at the Branch, exclusive of any
accounts designated by mutual agreement of Seller and Purchaser on Exhibit
1.01(b) attached hereto as not expected to transfer to Purchaser.

(c) “Final Average Deposits” means the average of the Deposits for the 30
day-period ending on the business day immediately preceding the Closing.
However, there shall be included in the Final Average Deposits any deposit
accounts of Seller which have been transferred to Purchaser between the date the
acquisition of the Branch is publicly announced and the Closing.

(d) “Initial Average Deposits” means the average of the Deposits for the 30-day
period beginning on the 15th day prior to a mutually agreed upon public
announcement of the acquisition of the Branch.

(e) “Lien” means any conditional sale agreement, default of title, easement,
encroachment, encumbrance, hypothecation, infringement, lien, mortgage, pledge,
reservation, restriction, security interest, title retention or other security
arrangement, or any adverse right or interest, charge, or claim of any nature
whatsoever of, on, or with respect to any property or property interest.

(f) “Litigation” means any action, arbitration, cause of action, lawsuit, claim,
complaint, criminal prosecution, governmental or other examination or
investigation, audit (other than regular audits of financial statements by
outside auditors), compliance review, inspection, hearing, administrative or
other proceeding relating to or affecting a party, its business, its records,
its policies, its practices, its compliance with applicable law, its actions,
its assets (including contracts and agreements related to it), or the
transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

(g) “Loan” means each loan agreement, note or borrowing arrangement (including
all collateral relating thereto) designated on Exhibit 1.01(g).

(h) “Premium Adjustment Amount” means the dollar amount obtained by subtracting
the Final Average Deposits from the Initial Average Deposits and then
multiplying such difference (if a positive number) by the Premium Adjustment
Percentage.

(i) “Premium Adjustment Percentage” means the percentage obtained by dividing
$427,912.46 by the Initial Average Deposits.

ARTICLE II

SALE OF ASSETS

2.01 Assets Sold. On the terms and subject to the conditions of this Agreement,
at the Closing, the Seller shall transfer, convey, assign and deliver to the
Purchaser and the Purchaser shall purchase and receive from the Seller, all of
Seller’s right, title and interest in the following assets, properties and
rights (the “Purchased Assets”) free and clear of all Liens:

(a) all Loans listed on Exhibit 1.01(g) at Closing at their respective then
outstanding principal amounts, together with accrued interest thereon;

(b) all of the Seller’s rights and title to the real property and improvements
set forth on Exhibit 8.03, whether owned or leased by the Seller (“Real
Property”);

(c) all cash on hand at the Branch at Closing;

(d) all furniture, fixtures and equipment and any replacements thereof or
repairs thereto (together with any manufacturer’s warranties or maintenance or
service agreements thereon which are in effect and are assignable) located in
the Branch (exclusive of those items referred to in Section 2.03 of this
Agreement), whether leased or owned as identified on Exhibit 8.04 (“Furniture,
Fixtures and Equipment”);

(e) all rights to the extent assignable in, to and under any vendor single
interest insurance or other insurance on Loans or collateral transferred to the
Purchaser with the Loans, and any payment received by Seller before the Closing
prorated based on the term of the Loan, and after Closing with respect to such
insurance;

(f) all pre-paid expenses with respect to the Branch; and

(g) all agreements, contracts, instruments, files (written or electronic),
credit analysis and reports, ledgers, or other documents relating to any of the
foregoing, including without limitation original executed copies of promissory
notes, loan agreements and collateral documents for each Loan and employment
records for Seller’s employees who become employees of Purchaser.

2.02 [Section 2.02 is intentionally left blank.]

2.03 Assets Not Sold. The following are expressly excluded from the Purchased
Assets:

(a) the Seller’s signs and logos, except that all sign poles and time and
temperature signs will remain and become Purchaser’s property;

(b) the Seller’s proprietarily marked stationery, forms, labels, shipping
material, brochures, advertising material and similar property; provided,
however, it is the intention of the parties, that items not bearing proprietary
marks and which are necessary or useful in operating the Branch not be removed;
and

(c) any loan account not listed on Exhibit 1.01(g).



--------------------------------------------------------------------------------

2.04 Purchase Price. As full consideration for the purchase of the Branch and
the Purchased Assets, the Purchaser shall pay Seller a purchase price (the
“Purchase Price”) equal to the sum of the following:

(a) the book value for the Loans;

(b) the face amount of the cash on hand at the Branch at Closing;

(c) all pre-paid expenses with respect to the Branch;

(d) $400,210.59 for the owned Real Property and owned Furniture, Fixtures and
Equipment (See Exhibits 8.03 and 8.04); and

(e) a premium equal to $599,789.41, subject to adjustment as follows. In the
event that the Final Average Deposits are less than the Initial Average
Deposits, the premium shall be decreased by the Premium Adjustment Amount.

2.05 Documents of Transfer. The sale, transfer, assignment and delivery of the
Purchased Assets pursuant to this Article II shall be effected by general
warranty deeds, bills of sale, endorsements, assignments and other instruments
of transfer and conveyance sufficient to convey all of Seller’s right, title and
interest as agreed hereunder and satisfactory in form and substance to counsel
for the Seller and the Purchaser, including, without limitation, the making of
all filings and the recordation of all mortgages and other Loans in the
respective county courthouses where the property covered by such mortgages and
other Loans relate. At the Closing, the Seller will give the Purchaser
possession and control of the Purchased Assets and assumed liabilities and will
deliver to the Purchaser all keys, combinations, codes and other necessary
access devices relating to the Branch, the Purchased Assets and the assumed
liabilities. At Closing, the Seller will deliver to the Purchaser originals of
the promissory notes, security agreements, and related agreements, documents and
instruments or information relating to or evidencing all Loans purchased, to the
extent these exist, and otherwise will deliver the best copies available.

2.06 Removal of Assets Not Sold. As soon as reasonably possible following the
Closing, the Seller will remove all of its personal property referred to in
Section 2.03 of this Agreement. The Seller shall remove all such signs, logos
and equipment at its own cost and in a manner that will not damage the premises
or improvements or unduly disturb operations.

2.07 Title to Real Property and Leases. The Seller shall provide the Purchaser
with originals (or copies if originals are not available) of all deeds and
leases with respect to the Branch’s real property and improvements, and all real
estate records to the extent held by the Seller relating to the Branch.

2.08 Breaches with Third Parties. Nothing in this Agreement shall constitute an
agreement to assign any claim, contract, license, lease, commitment, sales order
or purchase order or any claim or right or any benefit arising thereunder or
resulting therefrom if an attempted assignment thereof, without the consent of a
third party thereto, would constitute a breach thereof or would in any way
affect the rights of the Seller thereunder so that Purchaser would not in fact
receive all such rights. The Seller will cooperate with the Purchaser in any
arrangement desired to provide Purchaser with the benefits under any such
claims, contracts, licenses, leases, commitments, sales or purchase orders.
Seller shall obtain at its sole cost and expense evidence satisfactory to the
Purchaser of transfer or assignment to the Purchaser of any such property or
property rights or any contract or agreement which shall require the consent or
approval of any third party.

2.09 Payments and Information Received After Closing. For a period of ninety
(90) days after the Closing the Seller will forward promptly to the Purchaser:

(a) any payments (properly endorsed as necessary) which are received by the
Seller on or after the Closing Date that relate in any way to the Loans being
purchased by the Purchaser hereunder, together with sufficient information so
that any such payments may be properly applied to the extent such information is
available to the Seller; and



--------------------------------------------------------------------------------

(b) any notices or other correspondence received on or after the Closing Date
that relate in any way to the Loans purchased or to other Purchased Assets.

ARTICLE III

ASSUMPTION OF LIABILITIES

3.01 Liabilities Assumed. At the Closing, the Seller shall transfer to Purchaser
and the Purchaser shall assume and agree to pay and discharge only those
specific existing liabilities of the Branch described in Exhibit 3.01 hereto
(the “Assumed Liabilities”). No assurance is given by the Seller that the
Branch’s present deposit customers will become or continue to be customers of
the Purchaser, the same being at the sole discretion of such customers. Escrow
accounts relating to the Loans will be assumed by the Purchaser and there shall
be an adjustment to the Purchase Price equal to the amount of escrowed funds.

3.02 Liabilities Not Assumed. Except for the Assumed Liabilities specifically
assumed by the Purchaser under Section 3.01 above, the Purchaser is not assuming
any other liabilities or obligations of the Seller, including, but not limited
to the following:

(a) all liabilities and obligations of any nature arising from or connected with
the Branch and its operations, including relating to circumstances or events
arising or existing prior to the Closing, including, but not limited to,
liabilities or obligations with respect to any Litigation or governmental
proceedings arising, commencing or made known to Seller prior to Closing and
related to the Branch, or which thereafter arise with respect to matters
occurring prior to Closing;

(b) all liabilities and obligations of the Seller for fees, commissions, costs
and expenses incurred by the Seller in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, including, without limitation, legal, consulting, accounting and
appraisal fees and expenses; and

(c) all liabilities and obligations of Seller under any debt cancellation
contracts or similar arrangements.

3.03 Documentation of Assumption. At Closing the Purchaser shall deliver to the
Seller an undertaking, reasonably satisfactory in form and substance to counsel
for the Seller, under which the Purchaser will assume and agree to perform,
discharge and pay the obligations and liabilities assumed by the Purchaser
pursuant to this Agreement. An acceptable form of such undertaking is attached
as Exhibit 3.03 hereto and made a part hereof.

3.04 Assumption Subject to Certain Terms. The liabilities being assumed by the
Purchaser pursuant to this Article shall be assumed subject to the terms and
conditions of the contracts of deposit and other written agreements relating
thereto and provided by Seller to Purchaser and the laws, rules and regulations
applicable thereto.

3.05 Payment of Items by Seller After Closing. If, subsequent to the assumption
of liabilities pursuant to this Article III, the Seller shall properly honor any
valid check or withdrawal on a deposit assumed by Purchaser (“Transferred
Account”), then in that event the Purchaser shall pay the Seller any monies so
paid by the Seller to or for the benefit of such Transferred Account, if there
are sufficient available collected funds in such Transferred Account to fully
pay such check or item.

3.06 Payment of Items by Purchaser After Closing. The Purchaser agrees that
after Closing it will pay in accordance with applicable law and customary
banking practices all properly payable checks, drafts and withdrawal orders
drawn by the parties to the Transferred Accounts if the available collected
balance of each Transferred Account is sufficient to permit the payment thereof.

3.07 Transfer of Credits by Seller; Information Received After Closing.

(a) The Seller agrees to transfer to the Purchaser any deposits received by it
after the Closing Date for credit to Transferred Accounts, however, the Seller
shall be under no obligation after 60 days from the Closing Date to accept such
deposits or for any claims resulting from such procedure.



--------------------------------------------------------------------------------

(b) Any notices or correspondence received by the Seller on or after the Closing
with respect to any liabilities assumed or Loans or assets purchased by the
Purchaser hereunder will be sent promptly to the Purchaser.

3.08 Safe Deposit Boxes. The keys, contracts, signature cards and other material
or equipment related to safe deposit boxes located in the Branch, together with
such boxes which shall contain all contents thereof, shall be delivered by the
Seller to the Purchaser at Closing. Safe deposit box rentals collected by the
Seller prior to the Closing shall be prorated between the Seller and the
Purchaser at Closing.

3.09 Seller Not Liable to Pay. In the event any deposit customer holding a
Transferred Account shall demand payment from the Seller for all or any part of
any deposit liabilities assumed by the Purchaser with respect to the Transferred
Account, the Seller shall not be liable or responsible for making such payment.
If Seller does make any such payment to a deposit customer relating to a
Transferred Account, Purchaser shall promptly reimburse Seller for the amount
thereof; provided, there are sufficient available collected funds in such
Transferred Account to fully pay such reimbursement.

3.10 Purchaser Responsible for Returned Items. The Purchaser agrees to pay
promptly to the Seller an amount equal to the amount of any checks, drafts or
withdrawal orders credited to a Transferred Account as of the Closing Date and
reflected in the Settlement Statement, but which are returned to the Seller
after the Closing Date.

3.11 Final Statements. Seller will render a final statement to each depositor of
a Transferred Account assumed under this Agreement as to transactions occurring
through the Closing Date. Seller will be entitled to impose normal fees and
service charges on a per item basis through Closing, but Seller will not impose
periodic fees or blanket charges in connection with such final statements.

3.12 Automated Clearing House. The Purchaser, at its expense, will timely notify
all Automated Clearing House (“ACH”) originators of the transfers and
assumptions to be made pursuant to the Agreement as of the Closing Date, and the
Seller will cooperate with the Purchaser and provide, at Seller’s expense, all
tapes and data reasonably requested by Purchaser for such purpose. For a period
of 60 days beginning on the Effective Time, Seller will honor all ACH items
related to accounts assumed under this Agreement which are mistakenly routed or
presented to Seller. Seller will make no charge to Purchaser for honoring such
items, and will electronically transmit such ACH data to Purchaser. If Purchaser
cannot receive an electronic transmission, Seller will make available to
Purchaser at Seller’s operations center receiving items from the ACH tapes
containing such ACH data. Items mistakenly routed or presented after the 60-day
period will be returned to the presenting party.

3.13 Debit Card Transactions. After the Closing, Purchaser agrees to use its
reasonable efforts to collect from Purchaser’s customers amounts equal to any
debit card connected with a Transferred Account and any Visa or MasterCard
chargebacks under the MasterCard and Visa Merchant Agreements between Seller and
its customers or amounts equal to any deposit items on Transferred Accounts and
that are returned to Seller after the Closing which were honored by Seller prior
to the Closing and remit such amounts so collected to Seller. Purchaser agrees
to immediately remit to Seller any funds held in the customer’s related
Transferred Account when the Purchaser receives such notice from the Seller, up
to the amount of the charged back or returned item that had been previously
credited by Seller, if such funds are available in such customer account at the
time of notification by Seller to Purchaser of the charged back or returned
item. Notwithstanding the foregoing, Purchaser shall have no duty to remit funds
for any item or charge that has been improperly returned or charged to Seller.
Exhibit 3.13 contains a listing of all debit cards issued for Transferred
Accounts.

ARTICLE IV

ASSUMPTION OF RISKS

4.01 Insurance Policies. Effective immediately following the Closing Date, the
Seller will discontinue any casualty and public liability insurance coverage
maintained with respect to the premises of the Branch. The Purchaser shall be
solely responsible for all casualty losses and liability claims arising from the
premises of the Branch after the time of Closing. Nothing in this Section 4.01
shall be construed or deemed to require the Purchaser to insure the furniture,
fixtures or equipment of the Seller which may not be removed from the Branch at
Closing, and the Seller shall solely bear all risk of loss to such property
following Closing.



--------------------------------------------------------------------------------

4.02 Safe Deposit Boxes. Immediately following the Closing Date, the Purchaser
shall assume all risks arising after the Closing with respect to granting access
to and protecting the contents of the safe deposit boxes located at the Branch.

4.03 Security of Persons and Property. Immediately following the Closing Date,
the Seller will discontinue providing any security for persons and property
provided by the Seller prior to Closing.

ARTICLE V

SETTLEMENT

5.01 Settlement. The amount of cash to be received or paid by Purchaser at
Closing shall be calculated in accordance with the formula set forth in the
Settlement Statement attached hereto as Exhibit 5.01 and incorporated herein by
reference. The Purchased Assets to be transferred at Closing shall be valued as
provided in Article II of this Agreement.

At least five (5) days prior to the Closing Date (the “Settlement Date”), the
Seller shall deliver to the Purchaser a copy, certified by a duly authorized
officer of the Seller, of such Settlement Statement, which sets forth the
computation of the cash payable to or due from the Purchaser at Closing, and
upon acceptance by the Purchaser, the Seller or the Purchaser, as the case may
be, shall pay said amount to the other at Closing by wire transfer of
immediately available funds.

5.02 Post-Closing Adjustments to Purchase Price. As soon as reasonably
practicable, but within five (5) business days following the Closing Date, the
Purchaser shall, based upon the general ledger and other books and records
relating to the Branch, recalculate the amount of cash to be received or paid by
the Purchaser as of the Closing Date using the Final Settlement Statement
attached hereto as Exhibit 5.02 and incorporated herein by reference, and the
amount of cash to be received or paid by the Purchaser shall be agreed upon by
the Purchaser and Seller and shall be adjusted and paid, by the Seller or the
Purchaser, as the case may be, as provided in such Exhibit 5.02 by wire transfer
of immediately available funds.

5.03 Casualty and Other Losses Prior to Closing. If the buildings in which the
Branch is located or any other Real Property, improvements or Furniture,
Fixtures and Equipment with respect to the Branch or which are included in or
are securing any Purchased Assets shall be damaged by fire or other casualty,
whether insured or uninsured, and shall not be repaired or restored to its
original condition prior to the Closing, Seller shall promptly assign and pay
over to Purchaser any insurance proceeds with respect to such assets, or
Purchaser may terminate this Agreement at its option.

5.04 Pro Rata Adjustments of Expenses. All property taxes, rents and utility
payments, salaries, and all other similar expenses and taxes itemized in a
writing delivered by the Seller to Purchaser at least five (5) business days
prior to the Closing Date relating to the ownership and operation of the Branch,
and the Federal Deposit Insurance Corporation (“FDIC”) insurance premiums
relating to Transferred Accounts, shall be prorated between the parties as of
the Closing Date.



--------------------------------------------------------------------------------

ARTICLE VI

EMPLOYEES AND ADVISORY DIRECTORS

6.01 Transfer of Certain Employees. Seller will use its reasonable efforts to
maintain the employees as employees of Seller at the Branch until the Closing
Date. Any employee whose employment shall be terminated for any reason prior to
the Closing Date or who shall elect not to be an employee of Purchaser shall be
dealt with by Seller in its sole and absolute discretion, and Purchaser shall
have no liability whatsoever therefor. Effective at Closing, the Seller will
terminate the employment of all employees assigned to the Branch, and such
employees will become “at will” employees of the Purchaser under such terms as
may be established by Purchaser in its sole discretion, except as otherwise
expressly provided in Section 6.03 below. The Seller and the Purchaser shall
mutually agree upon any additions to or replacements of staff after the date of
this Agreement through Closing, and Seller shall not employ any employees at the
Branch during such time other than on an “at will” basis and upon prior notice
to Purchaser.

6.02 Benefits. Each employee of Seller who transfers to the Purchaser will
receive pension, profit sharing, insurance, vacation, sick leave and other
benefits that are substantially similar to comparable new employees of Purchaser
without credit for service with Seller. Seller will be responsible for all
continuation coverage under Seller’s health insurance plans for Seller’s
employees of the Branch who do not become employees of Purchaser and who elect
such coverage pursuant to the Consolidated Omnibus Budge Reconciliation Act of
1986, as amended. Purchaser does not assume any liability for accrued vacation,
sick leave or other paid time off of Seller’s employees. Pursuant to its
Personnel Policy, Seller will not pay terminating employees for accrued
vacation, sick leave or other paid time off. Employees whose employment with
Seller terminates will forfeit any unvested benefits in Seller’s qualified
pension and profit sharing plans.

6.03 Responsibility for Employees Transferring. With respect to all employees of
the Branch transferring to the Purchaser, the Seller will be responsible for all
salaries, wages and benefits payable to such employees during employment by the
Seller up to and including the Closing Date.

6.04 Employee Information. The Seller shall provide the Purchaser at times the
Purchaser may deem necessary such records and information regarding such
transferred employees’ service with the Seller as the Purchaser may reasonably
need for purposes of the Purchaser’s employment and benefits program records
including the complete personnel file on each transferring employee. The
Purchaser and the Seller agree to assist each other by providing the employee
information needed to open and close employee files on those employees
transferred. To the extent required by applicable law, the Seller reserves the
right to obtain the employee’s prior consent to release information which the
Seller reasonably believes (upon advice of counsel) cannot be released to the
Purchaser without the employee’s prior consent. Should information be withheld,
the Seller must advise the Purchaser of such prior to Closing, and Purchaser
shall have no obligation to hire the related employee.

6.05 Advisory Directors. Prior to the Closing, the Seller will terminate the
services of all advisory directors of the Branch, and pay all fees owed to such
directors.

ARTICLE VII

ACCESS TO PROPERTIES AND RECORDS

7.01 Access and Confidential Treatment. From and after the date of this
Agreement, the Seller shall permit the Purchaser’s agents and representatives
full access, during normal business hours and upon reasonable notice, to all
assets, properties, books, records (except employee records and information
excluded by Section 6.04 hereof), agreements and commitments of the Seller
relating to the Branch, and the Seller shall furnish representatives of the
Purchaser during such period with all such information concerning the affairs of
the Branch as the Purchaser may reasonably request. Purchaser will conduct its
inspection in a manner that will not unreasonably disrupt Seller’s operations.
The Purchaser will hold in strict confidence all documents and information
concerning the Seller so furnished that is not in the public domain and will not
publicly disclose such documents or information except to its attorneys,
accountants, or other advisers and representatives, to regulatory and
self-regulatory authorities, or as required by law or pursuant to legal process.
If the transactions contemplated by this Agreement are not consummated, all such
documents and information shall promptly be returned to the Seller. Nothing in
this Section



--------------------------------------------------------------------------------

7.01 shall be deemed to require Seller to reveal any proprietary information,
trade secrets or marketing or strategic plans, and if such information is the
subject of a confidentiality agreement between the Seller and a third party, any
disclosure will be subject also to the provisions of such confidentiality
agreement, which shall be provided to Purchaser. The Seller shall provide the
Purchaser, on a confidential basis, the names and addresses of all directors,
officers, affiliates (as defined in SEC Rule 405) and their relatives and the
business interests related to each of the foregoing (individually and
collectively, “Seller Affiliates”).

7.02 Recordkeeping and Access Following Closing. The Purchaser will preserve and
safely keep, for as long as may be required by applicable law, all of the files,
books of account and records delivered to the Purchaser through Closing related
to the Branch for the joint benefit of itself and the Seller. Purchaser shall
permit the Seller or its representatives, at Seller’s expense during normal
business hours and upon reasonable notice, to inspect, make extracts from or
copies of, any files, books of account or records as may be necessary for Seller
to satisfy any auditing or regulatory requirements placed upon Seller or as may
be required by Seller in connection with any Litigation. Seller will conduct its
inspection in a manner that will not unreasonably disrupt Purchaser’s
operations. The Seller will not use such documents or information for the
purpose of competing with the Purchaser.

7.03 Reporting Obligations. Seller shall be responsible for compliance with all
reporting obligations under applicable federal, state and local tax laws and
regulations for transactions with respect to the operation of the Branch prior
to the date of Closing, and shall timely file all returns, information returns
and information statements required to be filed with the Internal Revenue
Service and any other tax authorities with respect to such transactions,
including without limitation, Form 1099 for all Loans and Transferred Accounts,
and Form W-2 and Form W-3 with respect to all employees of the Branch (“Tax
Returns”). Purchaser shall be responsible for compliance with all reporting
obligations under applicable federal, state and local tax laws and regulations
for transactions with respect to the Transferred Assets, the Assumed Liabilities
and the operations of the Branch after the date of Closing, and shall timely
file all Tax Returns with respect to such transactions.

ARTICLE VIII

SELLER’S REPRESENTATIONS AND WARRANTIES

The Seller represents and warrants to the Purchaser as follows:

8.01 Corporate Organization. The Seller is a banking corporation duly organized,
validly existing and in good standing under the laws of the State of Alabama.

8.02 Corporate Authority. The Seller has full corporate right, power, capacity
and authority validly to enter into and to perform this Agreement and the
transactions contemplated by this Agreement, to sell, transfer, assign and
deliver the Purchased Assets referred to in Article II, and to carry on its
business as currently conducted. The execution, delivery and performance of this
Agreement, and the transactions contemplated by this Agreement have been duly
and validly authorized by all requisite corporate action, and this Agreement is
binding and enforceable against the Seller in accordance with its terms (except
to the extent that enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights in general and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)). Except as
disclosed on Exhibit 8.02, no further corporate authorization or applications or
notices to any governmental or regulatory authority, agency or entity or any
consents, waivers or approvals from any such governmental authority is necessary
for Seller to execute and deliver this Agreement or to consummate the
transactions contemplated hereunder or perform its obligations hereunder.

8.03 Title to or Right to Occupy Real Estate. Exhibit 8.03 describes all real
estate, improvements, and any related rights owned, leased, or otherwise held by
Seller with respect to the Branch, and with respect to owned Real Property, the
fully depreciated net book value thereof. Seller (a) has and at Closing will
have indefeasible fee simple title to, and owns and at Closing will be the sole
owner of all the Real Property to be purchased by Purchaser pursuant to Article
II, subject to no Lien, tenant leases, participation, charge, encumbrance or
conditional sale of other title retention agreement except for real estate taxes
not yet due and payable, restrictions, easements and rights of way of record,
and (b) is and at Closing will be the sole lessee with respect to the leases to
be assigned to Purchaser pursuant to said Article II, with the right to convey
to Purchaser the leasehold interest therein so as to



--------------------------------------------------------------------------------

assure that Purchaser shall have the full, exclusive and peaceful possession of
such leasehold interest. All Real Property and Furniture, Fixtures and Equipment
will at the time of Closing be in good operating condition and repair, subject
only to ordinary wear and tear, and will otherwise be received in “AS IS”
condition with no other warranties by Seller as to their condition or future
performance, except those warranties related to title. All Real Property and
Furniture, Fixtures and Equipment held under leases or subleases by the Seller,
are held under valid contracts enforceable in accordance with their respective
terms, and each such contract is in full force and effect. All improvements on
the Real Property leased to, or used by, the Seller conform to all applicable
state and local laws, regulations, zoning and building ordinances and health and
safety ordinances, and the Real Property is zoned for the various purposes for
which the real estate and improvements thereon are presently being used. To the
Knowledge of the Seller, no condemnation proceedings or proceedings for the
taking of any Real Property by eminent domain by any Governmental Authority are
pending or threatened. Seller has not entered into any agreement regarding the
Real Property or the Furniture, Fixtures and Equipment, and neither Seller nor
the Real Property is subject to any claim, demand, suit, Lien or Litigation of
any kind, pending or outstanding, or to the knowledge of Seller, threatened or
likely to be made or instituted, which would in any way be binding upon
Purchaser or its successors or assigns or materially affect or limit Purchaser’s
or its successors’ or assigns’ use and enjoyment of the Real Property or which
would materially limit or restrict Purchaser’s right or ability to enter into
this Agreement and consummate the sale and purchase contemplated hereby.

8.04 Condition of Personal Property. Exhibit 8.04 sets forth by category or item
all of the tangible personal property owned or leased (identified as such) which
is used or useful in connection with the operation of the Branch, with the fully
depreciated net book value of owned property being also set fort on Exhibit
8.04. The tangible personal property included in the Purchased Assets is, and at
the Closing will be, in good operating condition and repair, subject only to
ordinary wear and tear, and will be usable in the ordinary course of business
consistent with the Seller’s past practices.

8.05 Loans. With respect to each Loan within the Purchased Assets, the Loan
complies in all material respects with all applicable laws and banking
regulations and is a valid loan enforceable in accordance with its terms; the
Seller is the sole owner thereof, no participation or other interest therein
having been sold or transferred; the Loan is not pledged or encumbered except as
set forth on Exhibit 8.05 and all such Liens shall have been satisfied and
released prior to Closing; the principal balance of the Loan as shown on Exhibit
1.01(g) is true and correct as of the last date shown thereon; all purported
signatures on and executions of any document in connection with such Loan are
genuine and authorized; all loan documentation has been actually signed or
executed by all necessary parties; the Seller has and will transfer to
Purchaser, custody of all originally executed documents, and microfilm or
photocopy records thereof related to such Loan and there are no other written or
unwritten agreements, understandings, or other arrangements with respect to such
Loan; provided, however, that all Loans (and any notes, other evidences of
indebtedness or security agreements associated therewith) transferred at Closing
by the Seller to the Purchaser are transferred and without any other warranties
or representations as to the collectibility of any such Loans, the value of the
collateral securing same or the creditworthiness of any of the makers,
guarantors or other obligors thereof. None of the Loans is to or for the benefit
of a Seller Affiliate.

8.06 No Violations. Subject to receipt of all necessary corporate, regulatory
and other third party approvals or consents, the execution, delivery and
performance of this Agreement and the transactions contemplated herein do not
and will not violate or conflict with the Seller’s Articles of Incorporation,
Bylaws or other governing documents or any provisions of law to which the Seller
is subject and do not and will not conflict with or result in the violation or
breach of any material condition or provision of, or constitute a material
default under, any material contract, right, lease, pledge, Lien, instrument,
agreement, order, writ, injunction, decree or judgment to which the Seller is a
party or which is binding on Seller or to which any of the property or assets of
Seller is subject, or create or result in any Lien upon the Purchased Assets or
Assumed Liabilities. The Seller is not in default under any lease, agreement,
contract, commitment, Assumed Liability or other obligation or Purchased Asset
which the Purchaser is assuming or purchasing or which affects the property
rights being transferred hereunder to the Purchaser.

8.07 Limitations of Warranties. Except as may be expressly represented or
warranted in this Agreement or in any document of transfer, the Seller makes no
representations or warranties whatsoever with regard to any Purchased Asset
being transferred to Purchaser, any liability or obligation being assumed by the
Purchaser or as to any other matter or transaction contemplated by this
Agreement.



--------------------------------------------------------------------------------

8.08. Legal Proceedings.

(a) Except as set forth in Exhibit 8.08, Seller is not a party to any, and there
are no pending or, to Seller’s knowledge, threatened, legal, administrative,
arbitral or other proceedings, claims, actions or governmental or regulatory
investigations of any nature against Seller relating in any way to the Branch,
the Loans, the other Purchased Assets and Assumed Liabilities, or seeking to
enjoin, restrain or challenging the validity, enforceability or propriety of
this Agreement or the transactions contemplated by this Agreement. There are no
employee disputes or labor relations problems with respect to any employees of
the Branch.

(b) Except as set forth in Exhibit 8.08, there is no injunction, order,
judgment, decree, or regulatory restriction imposed upon Seller or the assets or
liabilities of Seller, including the Purchased Assets and Assumed Liabilities.

8.09. Environmental Matters. Except as set forth in Exhibit 8.09:

(a) Seller, and to the knowledge of Seller, each of Seller’s Other Real Estate,
Real Property or the Participation Facilities and the Loan Properties (each as
hereinafter defined), are in compliance with all applicable federal, state and
local laws, including common law, regulations and ordinances, and with all
applicable decrees, orders and contractual obligations relating to pollution or
the protection of human health or the environment or the discharge, emission,
release or threatened release of, or exposure to, Hazardous Materials (as
hereinafter defined) in the environment or workplace or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of any Hazardous Material (“Environmental Laws”);

(b) There is no suit, claim, action or proceeding, pending or, to the knowledge
of Seller, threatened, before any governmental entity or other forum in which
Seller, any Other Real Estate, Real Property or Participation Facility or any
Loan Property, has been or, with respect to threatened proceedings, may be,
named as a defendant (x) for alleged noncompliance (including by any
predecessor) with any Environmental Laws, or (y) relating to the release,
threatened release or exposure to any Hazardous Material whether or not
occurring at or on a site owned, leased or operated by Seller, any Participation
Facility or any Loan Property;

(c) During the period of (x) Seller’s ownership or operation of any of their
respective current or former properties including the Other Real Estate, Real
Property or, (y) Seller’s participation in the management of any Participation
Facility, or (z) Seller’s interest in a Loan Property, there has been no release
of Hazardous Materials in, on, under or affecting any such property,
Participation Facility or Loan Property. To the knowledge of Seller, prior to
the period of (x) Seller’s ownership or operation of current or former
properties, (y) Seller’s participation in the management of any Participation
Facility, or (z) Seller’s interest in a Loan Property, there was no release of
Hazardous Materials in, on, under or affecting any such property, Participation
Facility or Loan Property; and

(d) The following definitions apply for purposes of this Section: (x) “Hazardous
Materials” means (i) any hazardous substance, hazardous material, hazardous
waste, regulated substance, or toxic substance (as those terms are defined by
any applicable Environmental Laws) and (ii) any chemicals, pollutants,
contaminants, petroleum, petroleum products, or oil (and specifically shall
include asbestos requiring abatement, removal, or encapsulation pursuant to the
requirements of any governmental authorities and any polychlorinated
biphenyls)., (y) “Loan Property” means any property in which Seller holds a
security interest which security interest or other Lien will be transferred to
Purchaser pursuant to this Agreement, and, where required by the context, said
term means the owner or operator of such property; and (z) “Participation
Facility” means any facility in which Seller participates in the management and,
where required by the context, said term means the owner or operator of such
property.

8.10 Employees; Labor Matters.

(a) No employee of the Branch is bound by any agreement that purports to limit
his or her ability to engage in or continue or perform any conduct, activity,
duties or practice relating to the business conducted by the Branch or by
Seller;



--------------------------------------------------------------------------------

(b) Seller has operated the Branch in compliance in all material respects with
all applicable laws and regulations relating to the employment of labor, and has
made all withholdings and other payments with respect to such employment and
employment taxes and charges; and

(c) There is no collective bargaining agreement to which Seller is a party and
no collective bargaining agreement is currently being negotiated or proposed.

(d) As of the Closing Date all wages, salaries, bonuses, vacation pay, holiday
pay, short or long-term disability, reimbursement of expenses, tuition
reimbursement, commissions, compensation for absences due to jury duty and
funeral leave, vacation and other paid time off, sick pay, extended sick leave,
insurance benefits or other employee benefits or reimbursements with regard to
any employee of the Branch, to the extent same is owed and with the exception of
any amounts disputed in good faith by Seller (which shall be the responsibility
of Seller), if applicable, will have been paid, or will be paid, by Seller in
accordance with Seller’s practices and procedures.

(e) Exhibit 8.10(e) sets forth a complete and correct list of all “employee
benefit plans” as defined by Section 3(3) of the Employee Retirement Income
Security Act of 1974 (“ERISA”), all specified fringe benefit plans as defined in
Section 6039D of the Internal Revenue Code, and all other bonus, incentive
compensation, deferred compensation, profit sharing, stock option, stock
appreciation right, stock bonus, stock purchase, employee stock ownership,
savings, severance, change in control, supplemental unemployment, layoff, salary
continuation, retirement, pension, health, life insurance, disability, accident,
group insurance, vacation, holiday, sick leave, fringe benefit or welfare plan,
and any other employee compensation or benefit plan, agreement, policy,
practice, commitment, contract or understanding (whether qualified or
nonqualified, currently effective or terminated, written or unwritten) and any
trust, escrow or other agreement related thereto, that (i) is maintained or
contributed to by Seller or any other corporation or trade or business
controlled by, controlling or under common control with Seller (within the
meaning of Section 414 of the Internal Revenue Code or Section 4001(a)(14) or
4001(b) of ERISA) (“ERISA Affiliate”) or has been maintained or contributed to
in the last three (3) years by Seller or any ERISA Affiliate, or with respect to
which Seller or any ERISA Affiliate has or may have any liability, and
(ii) provides benefits, or describes policies or procedures applicable to any
employees of the Branch, or the dependents of any thereof, regardless of how (or
whether) liabilities for the provision of benefits are accrued or assets are
acquired or dedicated with respect to the funding thereof (collectively the
“Employee Plans”). Set forth on Exhibit 8.10(e) is a complete and correct list
of all ERISA Affiliates of Seller during the last three (3) years.

(f) Except as disclosed in Exhibit 8.10(f), full payment has been made of all
amounts that are required under the terms of each Employee Plan to be paid as
contributions with respect to employees of the Branch for all periods prior to
and including the last day of the most recent fiscal year of such Employee Plan
ended on or before the date of this Agreement and all periods thereafter prior
to the Closing, and no accumulated funding deficiency or liquidity shortfall (as
those terms are defined in Section 302 of ERISA and Section 412 of the Internal
Revenue Code) has been incurred with respect to any such Employee Plan, whether
or not waived.

(g) Except as set forth in Exhibit 8.10(g), no written or oral representations
have been made to any employee of the Branch promising or guaranteeing any
employer payment or funding for the continuation of medical, dental, life or
disability coverage for any period of time beyond the end of the current plan
year (except to the extent of coverage required under COBRA). To Seller’s
knowledge, no written or oral representations have been made by Seller to any
employee of the Branch concerning the employee benefits of Purchaser.

8.11 Books and Records. The books of account and other records of Seller, to the
extent they relate to the Branch, the Purchased Assets and the Assumed
Liabilities, all of which have been made available to Purchaser, are complete
and correct in all material respects and represent actual, bona fide
transactions and have been maintained in accordance with customary business
practices and generally accepted accounting practices consistently applied.

8.12 Consents of Third Parties. Seller shall use all commercially reasonable
efforts to obtain and preserve any consents or approvals of third parties,
whether of regulatory or governmental authorities or third parties or persons
necessary, appropriate or expedient to the consummation of the transactions
contemplated by this Agreement, and shall cooperate with Purchaser in seeking
and obtaining any consents or approvals it may require from any governmental
authorities or third parties in connection with this Agreement and the
transactions contemplated hereby.



--------------------------------------------------------------------------------

8.13 Assumed Liabilities. Exhibit 3.01 attached hereto sets forth an accurate
and complete list of all Assumed Liabilities. Seller has provided Purchaser with
complete and correct copies of all such leases, contracts and commitments
included in the Assumed Liabilities (the “Commitments”). Except as set forth in
Exhibit 3.01:

(a) none of the Commitments listed therein has been modified, pledged, assigned
or amended, and all of the Commitments are legally valid, binding and
enforceable in accordance with their respective terms and are in full force and
effect, except to the extent enforceability is limited by equitable remedies or
laws affecting creditors’ rights generally;

(b) there are no defaults by Seller, to the Commitments listed therein;

(c) Seller has received no notice of any default, offset, counterclaim or
defense under any Commitment listed therein;

(d) to the actual knowledge of Seller, no condition or event has occurred which
with the passage of time or the giving of notice or both would constitute a
default or breach by Seller of the terms of any Commitment listed therein; and

(e) each Commitment is either cancelable without penalty on not more than ninety
(90) days notice or involves commitment of funds not exceeding $1,000.

8.14 Debit Cards. Exhibit 3.13 attached hereto sets forth an accurate and
complete listing of all debit cards issued on the Transferred Accounts.

ARTICLE IX

PURCHASER’S REPRESENTATIONS AND WARRANTIES

The Purchaser represents and warrants to the Seller as follows:

9.01 Corporate Organization. The Purchaser is a banking corporation duly
organized, validly existing and in good standing under the laws of Alabama.

9.02 Corporate Authority. Subject to regulatory approval, the Purchaser has full
corporate right, power, capacity and authority validly to enter into and to
perform this Agreement and the transactions contemplated by this Agreement. The
execution, delivery and performance of this Agreement by the Purchaser have been
duly and validly authorized by all requisite corporate action and this Agreement
is binding and enforceable against the Purchaser in accordance with its terms
(except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights in general and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)).

9.03 No Violations. Subject to the conditions set forth in Article XII below,
the execution, delivery and performance of this Agreement and the transactions
contemplated herein do not and will not violate or conflict with the Purchaser’s
Articles of Association, Bylaws or other governing documents or any provision of
law to which the Purchaser is subject and do not and will not conflict with or
result in the violation or breach of any material condition or provision of, or
constitute a material default under, any material contract, right, lease,
pledge, lien, security interest, instrument, indenture, mortgage, charge,
encumbrance, agreement, order, writ, injunction, decree or judgment to which the
Purchaser is a party or which is binding on the Purchaser or to which any of the
property or assets of Purchaser is subject. Except as set forth in Article XII,
no consent, license, approval or authorization of or designation, declaration or
filing with any governmental authority or other person or entity is required on
the part of the Purchaser in connection with the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated herein.



--------------------------------------------------------------------------------

9.04 Regulatory Approvals. The Purchaser will promptly apply for within 5
business days of execution of this Agreement and in good faith diligently pursue
all required regulatory approvals that it needs to consummate the transactions
contemplated hereby.

9.05 Consents of Third Parties. In addition to obtaining the requisite
regulatory approvals, the Purchaser shall use all commercially reasonable
efforts to obtain and preserve any consents or approvals of third parties
necessary, appropriate or expedient to the consummation of the purchase of the
Branch, including, but not limited to, those consents of its lenders.

9.06. Legal Proceedings. Except as set forth in Exhibit 9.06, Purchaser is not a
party to any, and there are no pending or, to Purchaser’s knowledge, threatened,
legal, administrative, arbitral or other proceedings, claims, actions or
governmental or regulatory investigations of any nature challenging the validity
or propriety of the transactions contemplated by this Agreement.

9.07 Limitations of Warranties. Except as may be expressly represented or
warranted in this Agreement or in any document of transfer, the Seller makes no
representations or warranties whatsoever with regard to the Purchaser, any
liability or obligation being assumed by the Purchaser or as to any other matter
or transaction contemplated by this Agreement.

ARTICLE X

ADDITIONAL UNDERTAKINGS OF SELLER

10.01 Conduct of Business Pending Closing. The Seller agrees that from the date
of this Agreement to the Closing Date, it will:

(a) maintain the operations of the Branch as presently conducted, and avoid any
act that would materially and adversely affect the amount or value of the
Purchased Assets or the liabilities being assumed;

(b) carry on the business of the Branch substantially in the same manner as
conducted on the date thereof (including interest rates and terms on Loans and
deposits), operate the business of the Branch only in the ordinary and usual
manner, provide the same services and hours of operation as is now being
provided by such Branch, and use all reasonable efforts to preserve intact its
present business organization, to keep available the services of its present
employees and to preserve its relations with customers having business dealings
with the Branch;

(c) maintain fire, casualty, and extended coverage insurance for the benefit of
the Seller and Purchaser, as their interests may appear, on the Branch and the
Purchased Assets in an amount reasonably adequate to cover the replacement costs
of the Branch and the Purchased Assets and continue all credit insurance and
debt cancellation protection for the benefit of Purchaser with respect to the
Loans;

(d) maintain the Real Property, Furniture, Fixtures and Equipment, and other
Purchased Assets in their respective current conditions;

(e) maintain its books of account and records concerning the Branch in the
ordinary and usual manner, in accordance with generally accepted accounting
principles applied on a basis consistent with prior years; and

(f) not take any action which would cause any representation or warranty made
herein to be untrue at the Closing Date.

10.02 Documentation Delivered at Closing and Further Assurances. At the Closing,
the Seller shall transfer, assign and deliver to the Purchaser all original (to
the extent these exist and are held by the Seller) and other records, books,
papers, documents, instruments, collateral in its possession and agreements of
Seller relating to the Purchased Assets and the liabilities being assumed by the
Purchaser hereunder, including but not limited to, signature cards, stop payment
orders, contracts, deposit slips, canceled checks, withdrawal orders and records
of accounts which may be requested by the Purchaser prior to Closing. The Seller
agrees that it will, at the Closing and at any



--------------------------------------------------------------------------------

time and from time to time after the Closing, upon the Purchaser’s request do,
execute, acknowledge and deliver, or cause to be done, executed, acknowledged
and delivered, all such further acts, deeds, assignments, transfers, conveyances
and assurances as may be required to complete the process of assigning,
transferring, granting, conveying, assuring and confirming to Purchaser, any and
all of the Purchased Assets and liabilities purchased and assumed by the
Purchaser hereunder and the performance of any or all obligations of the Seller
hereunder, including, without limitation, the making of all filings and
recordations at all applicable county courthouses or other locations as may be
necessary to transfer and assign the Loans secured by mortgages or similar
Liens.

10.04 Notice to Customers of Sale of Branch. To the extent required by law or
otherwise agreed upon by the parties, the Seller and the Purchaser shall jointly
notify the customers of the Branch affected by the transaction of the pending
transfer of their deposit account, Loan or safe deposit box to the Purchaser.

10.05 Conversion of Transferred Accounts. The Seller agrees to cooperate with
the conversion of the customer asset and liability accounts in an orderly and
expeditious fashion, and to provide reasonable appropriate support to the
Purchaser for the timely conversion of such accounts, and related data
processing, computer, customer research and information conversions.

10.06 Post-Conversion Processing. After conversion of all accounts to
Purchaser’s processing systems, as between Seller and Purchaser, the Seller
shall be and have the rights and obligations of a “Collecting Bank” or
“Intermediary Bank” under Article 4 of the Uniform Commercial Code as adopted in
Alabama (Code of Alabama, 1975, Sections 7-4-101 et. seq.), with respect to
items drawn on Transferred Accounts received by it for processing after the
Closing Date. Items received for processing against the Transferred Accounts
shall be grouped and delivered to Purchaser within the time limits provided by
the Alabama Uniform Commercial Code in a special cash letter separately
identified as “Transferred Accounts Cash Letter”. The Purchaser shall indemnify
the Seller against all claims, suits, damages or losses and expenses (including
reasonable attorneys’ fees) arising after the Closing Date out of any claim by
an owner of a Transferred Account that the Seller is the “Payor Bank” with
respect to such items.

10.07 Diligence and Good Faith. The Seller will diligently and expeditiously:

(a) proceed in good faith in seeking the satisfaction of all conditions set
forth in Article XII below (except the conditions set forth in Section 12.06);
and

(b) cooperate in good faith with the Purchaser in its seeking the satisfaction
of all conditions set forth in Article XIII below.

10.08 Indemnity. Seller agrees to indemnify and hold harmless Purchaser and its
officers, directors, employees, affiliates, representatives, successors and
assigns (each a “Purchaser Indemnitee”) against, from and in respect of:

(i) Any damage, expense (including reasonable attorney fees and disbursements)
or deficiency resulting from any default, misrepresentation, breach of warranty,
or nonfulfillment of any agreement on the part of Seller under this Agreement or
from any material misrepresentation in or omission from any certificate or other
instrument furnished or to be furnished to Purchaser pursuant to this Agreement.

(ii) Any liability of Seller (including, without limitation, any liability
pursuant to a debt cancellation agreement entered into by Seller) except the
Assumed Liabilities.

(iii) Any and all expenses (including reasonable attorney fees), obligations,
assessments, suits, actions, proceedings, claims or demands resulting from or in
connection with any claim, liability, or obligation asserted against any
Purchaser Indemnitee arising out of Seller’s operations or arising out of
Seller’s ownership of the Branch. Seller agrees promptly to advance to any
Purchaser Indemnitee, on demand, any expenses, attorney’s fees and disbursements
incurred by any Purchaser Indemnitee, in respect of any liability, obligation,
or claim to which the foregoing indemnity by Seller relates.

10.09 Indemnity Claims. If any Purchaser Indemnitee desires to make a claim
under Section 10.08 hereof which does not involve a claim by any person other
than the Purchaser Indemnitee, then such Purchaser Indemnitee



--------------------------------------------------------------------------------

shall make such claim by promptly delivering written notice to the Seller. If
any Purchaser Indemnitee desires to make a claim against Seller under
Section 10.08 hereof which involves a claim by a person other than the Purchaser
Indemnitee, then the Purchaser Indemnitee, upon receipt of written notice of any
claim or the service of a summons, or other initial legal process upon it in any
action instituted against it, in respect of which indemnity may be sought on
account of any indemnity agreement contained in Section 10.08 (an “Asserted
Liability”), shall promptly give notice (a “Claims Notice”) of such claim or the
commencement of such action, or threat thereof, to the Seller. If a Claims
Notice is not provided promptly as required by this Section 10.09, the Purchaser
Indemnitee nonetheless shall be entitled to indemnification by the Seller to the
extent that the Seller has not established that it has been materially
prejudiced by such late receipt of the Claims Notice. The Seller shall be
entitled at its own expense to participate in the defense of such claim or
action, or, if it shall so elect, to assume the defense of such claim or action,
in which case the defense shall be conducted by counsel reasonably acceptable to
the Purchaser Indemnitee and such assumption shall constitute an acknowledgement
by the Seller of its obligations to indemnify the Purchaser Indemnitee with
respect to such Asserted Liability, and such Purchaser Indemnitee shall bear the
fees and expenses of any additional counsel retained by it; provided, however,
if the Seller shall elect not to assume the defense of such claim or action, the
Seller shall reimburse the Purchaser Indemnitee for the reasonable fees and
expenses of any counsel retained by it. Notwithstanding the above, should the
Purchaser Indemnitee reasonably conclude that there may be defenses available to
it which are different from or additional to those available to the Seller, the
Seller shall not have the right to direct the defense of such action on behalf
of the Purchaser Indemnitee and all such fees and expenses of the Purchaser
Indemnitee shall be borne by the Seller. The Claims Notice may be amended on one
or more occasions with respect to the amount of the Asserted Liability at any
time prior to final resolution of the obligation to indemnify relating to the
Asserted Liability. The Seller shall not, without the written consent of the
Purchaser Indemnitee, settle or compromise any such claim or consent to the
entry of any judgment which does not include any unconditional term releasing
the Indemnified Party from all liability in respect of such Asserted Liability.

ARTICLE XI

ADDITIONAL UNDERTAKINGS OF PURCHASER

11.01 Purchaser’s Contact with Customers. The Purchaser and the Seller, as and
to the extent provided in Section 10.04, may jointly notify the customers of the
Branch of the pending transfer of their deposit account, Loan or safe deposit
box to the Purchaser. The Purchaser agrees that any notices, letters or other
material which the Purchaser wishes to send or give to customers of the Branch
prior to Closing shall be approved by the Seller in advance, which approval
shall not be unreasonably withheld. The Purchaser shall also provide all
customers holding Transferred Accounts all necessary checkbooks, check order
forms, passbooks, loan coupon books and other materials bearing the name of the
Purchaser which shall be available for use by customers of the Branch promptly
after the Closing. The Purchaser shall also direct each transferring customer
that, effective as of Closing, such customers should no longer use and should
destroy all checkbooks and check order forms of the Seller pertaining to
accounts at the Branch transferred to the Seller. Except, and only to the extent
and manner specifically permitted hereby, the Purchaser shall not contact, or
solicit the Loan and deposit business of any customers of the Branch prior to
the Closing.

11.02 Safe Deposit Box and Night Depository Business. The Purchaser shall assume
and discharge from and after the Closing Date, the duties and obligations of the
Seller with respect to the Branch’s safe deposit box and night depository
business. The Purchaser shall maintain all necessary facilities for the use of
such boxes by the renters thereof and night deposit facilities by the users
thereof, during the period for which such persons have paid rent therefor in
advance to the Seller, subject to the provisions of the written rental and night
depository agreements between the Seller and the respective renters of such
boxes or users of such night depository facilities delivered to the Purchaser.

11.03 Use of Names, Trademarks, Etc. The Purchaser will not, upon and after the
Closing Date, use the name “Community Bank” or any of the Seller’s trade names,
trademarks or service marks.

11.04 Diligence and Good Faith. The Purchaser will diligently and expeditiously:

(a) proceed in good faith in seeking the satisfaction of all conditions set
forth in Section 12.06 and in Article XIII below; and



--------------------------------------------------------------------------------

(b) cooperate in good faith with the Seller in its seeking the satisfaction of
all conditions set forth in Article XII below (except those conditions set forth
in Section 12.06).

11.05 Indemnity. Purchaser agrees to indemnify and hold harmless Seller and its
officers, directors, employees, affiliates, and assigns (each a “Seller
Indemnitee”) against, from and in respect of:

(i) Any damage, expense or deficiency resulting from any default,
misrepresentation, breach of warranty, or nonfulfillment of any agreement on the
part of Purchaser under this Agreement or from any material misrepresentation in
or omission from any certificate or other instrument furnished or to be
furnished to Seller pursuant to this Agreement.

(ii) Any and all expenses (including reasonable attorney fees), obligations,
assessments, suits, actions, proceedings, claims or demands resulting from or in
connection with any claim, liability, or obligation asserted against any Seller
Indemnitee arising out of Purchaser’s operations or arising out of Purchaser’s
ownership of the Branch after the Closing Date. Purchaser agrees promptly to
advance to any Seller Indemnitee, on demand, any expenses, attorney’s fees and
disbursements incurred by any Seller Indemnitee, in respect of any liability,
obligation, or claim to which the foregoing indemnity by Purchaser relates.

11.06 Indemnity Claims. If any Seller Indemnitee desires to make a claim under
Section 11.05 hereof which does not involve a claim by any person other than the
Seller Indemnitee, then such Seller Indemnitee shall make such claim by promptly
delivering written notice to the Purchaser. If any Seller Indemnitee desires to
make a claim against Purchaser under Section 11.05 hereof which involves a claim
by a person other than the Seller Indemnitee, then the Seller Indemnitee, upon
receipt of written notice of any claim or the service of a summons, or other
initial legal process upon it in any action instituted against it, in respect of
which indemnity may be sought on account of any indemnity agreement contained in
Section 11.05 (an “Asserted Liability”), shall promptly give notice (a “Claims
Notice”) of such claim or the commencement of such action, or threat thereof, to
the Purchaser. If a Claims Notice is not provided promptly as required by this
Section 11.06, the Seller Indemnitee nonetheless shall be entitled to
indemnification by the Purchaser to the extent that the Purchaser has not
established that it has been materially prejudiced by such late receipt of the
Claims Notice. The Purchaser shall be entitled at its own expense to participate
in the defense of such claim or action, or, if it shall so elect, to assume the
defense of such claim or action, in which case the defense shall be conducted by
counsel reasonably acceptable to the Seller Indemnitee and such assumption shall
constitute an acknowledgement by the Purchaser of its obligations to indemnify
the Seller Indemnitee with respect to such Asserted Liability, and such Seller
Indemnitee shall bear the fees and expenses of any additional counsel retained
by it; provided, however, if the Purchaser shall elect not to assume the defense
of such claim or action, the Purchaser shall reimburse the Seller Indemnitee for
the reasonable fees and expenses of any counsel retained by it. Notwithstanding
the above, should the Seller Indemnitee reasonably conclude that there may be
defenses available to it which are different from or additional to those
available to the Purchaser, the Purchaser shall not have the right to direct the
defense of such action on behalf of the Seller Indemnitee and all such fees and
expenses of the Seller Indemnitee shall be borne by the Purchaser. The Claims
Notice may be amended on one or more occasions with respect to the amount of the
Asserted Liability at any time prior to final resolution of the obligation to
indemnify relating to the Asserted Liability. The Purchaser shall not, without
the written consent of the Seller Indemnitee, settle or compromise any such
claim or consent to the entry of any judgment which does not include any
unconditional term releasing the Indemnified Party from all liability in respect
of such Asserted Liability.

ARTICLE XII

CONDITIONS PRECEDENT TO THE PURCHASER’S OBLIGATIONS

The obligations of the Purchaser to close under this Agreement shall be subject
to the following conditions (all or any of which, except the conditions of
Section 12.06, may be waived in whole or in part by the Purchaser to the extent
permitted by law):

12.01 Representations and Warranties True. The representations and warranties
made by Seller in this Agreement shall have been true and correct when made and
shall be true and correct on and as of the Closing Date with the same force and
effect as though such representations and warranties had been made on and as of
such date.



--------------------------------------------------------------------------------

12.02 Obligations Performed. The Seller shall have performed all covenants and
obligations and complied with all conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.

12.03 Certificate of Compliance; Secretary’s Certificate. The Seller shall have
executed and delivered to the Purchaser a certificate substantially in the form
and substance as attached hereto as Exhibit 12.03, dated as of the Closing Date.
At the Closing, Seller shall provide Purchaser with a certificate of the
secretary of the Seller, dated as of the Closing Date, certifying the
resolutions of the Seller’s Board of Directors, or its Executive Committee,
approving the sale of the assets and the assumption of the liabilities
contemplated by this Agreement, certifying and attaching the Bylaws and Charter
of the Seller, and also certifying the authenticity of the signatures of
officers of Seller.

12.04 No Adverse Litigation. No action, suit, proceeding or Litigation shall
have been instituted or threatened against the Seller or the Purchaser by or
before any court or governmental agency to restrain or prohibit, or to obtain
damages in respect of this Agreement or the consummation of the transactions
contemplated hereby which in the opinion of the Purchaser makes it inadvisable
to proceed to Closing under this Agreement.

12.05 Opinion of Counsel. The Purchaser shall have received an opinion of
counsel for the Seller, dated the Closing Date, in substantially the same form
and substance as the opinion attached hereto as Exhibit 12.05.

12.06 Regulatory Approvals. The Purchaser shall have obtained, at its expense,
from all necessary governmental and regulatory authorities, all necessary
consents to and authorizations and approvals of this Agreement and the
transactions contemplated by this Agreement and the related transfers of
ownership and control of all licenses, permits or other governmental
authorizations necessary to carry on all aspects of the business of the Branch,
and the Seller shall have obtained any consents and approvals required hereby.

12.07 Title Insurance. Purchaser shall have obtained at its own cost and expense
such owner’s and leasehold policies of title insurance as it shall desire, free
of any exception or other qualification other than standard exceptions and
exclusions.

12.08 Exhibits and Schedules. Seller shall deliver to Purchaser prior to the
Closing Date all schedules and exhibits required to be delivered by Seller
hereunder (including all exhibits required by Article VIII hereof) in form and
substance reasonably acceptable to Purchaser.

ARTICLE XIII

CONDITIONS PRECEDENT TO THE SELLER’S OBLIGATIONS

The obligations of the Seller to close under this Agreement shall be subject to
the following conditions (all or any of which may be waived, in whole or in
part, by the Seller to the extent permitted by law):

13.01 Representations and Warranties True. The representations and warranties
made by the Purchaser in this Agreement shall have been true and correct when
made and shall be true and correct on and as of the Closing Date with the same
force and effect as though such representations and warranties had been made on
and as of such date.

13.02 Obligations Performed. The Purchaser shall have performed all covenants
and obligations and complied with all conditions required by this Agreement to
be performed or complied with by the Purchaser on or before the Closing Date.

13.03 Certificate of Compliance; Secretary’s Certificate. The Purchaser shall
have executed and delivered to the Seller a certificate in substantially the
same form and substance as the one attached hereto as Exhibit 13.03, dated as of
the Closing Date. At the Closing, Purchaser shall provide Seller with a
certificate of the secretary



--------------------------------------------------------------------------------

of the Purchaser, dated as of the Closing Date, certifying the resolutions of
the Purchaser’s Board of Directors, or its Executive Committee, approving the
purchase of the assets and the assumption of the liabilities contemplated by
this Agreement, certifying and attaching the Bylaws and Charter of the
Purchaser, and also certifying the authenticity of the signatures of officers of
Purchaser.

13.04 No Adverse Litigation. No action, suit or proceeding shall have been
instituted or threatened against the Seller, or the Purchaser by or before any
court or governmental agency to restrain or prohibit, or to obtain damages in
respect of, this Agreement or the consummation of the transactions contemplated
hereby which in the opinion of Seller makes it inadvisable to proceed to Closing
under this Agreement.

13.05 Opinion of Counsel. The Seller shall have received an opinion of counsel
for the Purchaser dated the date of Closing, in substantially the form attached
hereto as Exhibit 13.05.

13.06 Approvals. The Purchaser shall have obtained the approvals referenced in
Section 12.06 and the Seller shall have obtained any consents and approvals
required hereby.

ARTICLE XIV

CLOSING

14.01 Time and Place. Subject to the terms and conditions of this Agreement, the
closing (the “Closing”) will take place at a time and place to be specified by
Purchaser which shall be no later than five (5) business days after the
satisfaction or waiver (subject to applicable law) of the latest to occur of the
conditions set forth in Section 12.06 and Section 12.07 of this Agreement,
unless extended by mutual agreement of the parties. The Purchaser and Seller
shall use their respective best efforts to cause the Closing to occur on or
before June 30, 2006.

ARTICLE XV

TERMINATION

15.01 Methods of Termination. This Agreement may be terminated as follows:

(a) at any time by the mutual written consent of the Purchaser and the Seller;

(b) by the Purchaser in writing at any time that it determines in good faith
that the conditions set forth in Article XII of this Agreement will not be met
by June 30, 2006;

(c) by the Seller in writing at any time that it determines in good faith that
the conditions set forth in Article XIII of this Agreement will not be met by
June 30, 2006;

(d) by the Seller or the Purchaser in writing at any time after any of the
regulatory authorities has denied any application of the other party for
approval of the transactions contemplated herein;

(e) by the Purchaser or the Seller if the Closing shall not have occurred on or
prior to June 30, 2006, unless the failure of such occurrence is due to the
failure of the party seeking termination failing to perform or observe any of
its agreements and conditions set forth herein.

(f) any time on or prior to the Closing Date, by Purchaser or Seller in writing
if the other shall have been in breach of any representation and warranty in any
material respect (as if such representation and warranty had been made on and as
of the date hereof and on the date of the notice of breach referred to below),
or in breach of any covenant, undertaking or obligation contained herein, and
such breach has not been cured by the earlier of 30 days after the giving of
notice to the breaching party of such breach or the Closing Date.



--------------------------------------------------------------------------------

15.02 Procedure Upon Termination. In the event of termination pursuant to
Section 15.01 hereof, written notice thereof shall forthwith be given to the
other party in accordance with Section 17.08 of this Agreement, and this
Agreement shall terminate immediately unless an extension is consented to by the
party having the right to terminate. If this Agreement is terminated as provided
herein:

(a) each party will return all documents, work papers and other materials and
information of the other party relating to this transaction, whether obtained
before or after the execution hereof, to the party furnishing the same;

(b) all information received by either party hereto with respect to the business
of the other party (other than information which is a matter of public knowledge
or which has heretofore been or hereafter published in any publication for
public distribution or filed as public information with any governmental
authority) shall not at any time be used for any business purpose by such party
or disclosed or delivered by such party to third persons; and

(c) If the termination is due to a failure or breach on the part of the
Purchaser, the Purchaser shall immediately pay the Seller 50% of the total out
of pocket costs expended for notices to customers and joint mailings as provided
in section 10.04, as approved at such time.

ARTICLE XVI

MUTUAL COVENANTS AND AGREEMENTS

16.01 Cooperation. Subject to the terms and conditions hereof, each party hereto
agrees promptly to take, or cause to be taken, all commercially reasonable
actions and to do or cause to be done, all things reasonably necessary, proper
or advisable under applicable laws and regulations, or otherwise, including,
without limitation, attempting to obtain all necessary consents, waivers and
regulatory approvals, to consummate and make effective at the earliest
practicable time, the transactions contemplated by this Agreement. The officers
and employees of each party shall fully cooperate with officers and employees,
accountants, counsel and other representatives of the other in all matters
contemplated by this Agreement.

16.02 No Solicitation of Employees. For a period of two (2) years following the
later of the date of this Agreement or the Closing Date, Seller and Purchaser
agree that they will not solicit for hire any employee of the other party,
except that nothing in this Agreement shall prevent Purchaser from hiring those
employees of Seller associated with the Branch.

16.03 Non-Competition. The parties acknowledge and agree that Seller covenants
and agrees that it shall not enter into the banking business in Marengo County,
Alabama for a period of five (5) years from the date of Closing, and agrees not
to solicit any business from the current Community Bank Demopolis customers, or
use any information concerning said customers in any shape, form or fashion,
directly or indirectly, and shall not attempt to induce any customers into a
banking relationship with another bank for a period of five (5) years in Marengo
County, Alabama. However, nothing in the foregoing sentence shall prohibit
Seller’s branch in Uniontown, Alabama from continuing its existing relationship
with its Marengo County customers or from establishing new customer
relationships with residents of Marengo County, and nothing in the preceding
sentence shall prevent Seller from general advertising in the Uniontown market
area (which includes part of Marengo County) not targeted to specific
individuals.

ARTICLE XVII

MISCELLANEOUS

17.01 Modifications and Waivers. This Agreement may not be modified except by an
instrument in writing duly executed by the parties. Any waiver of any term of
this Agreement must be in writing.

17.02 No Brokers or Finders. The Purchaser and the Seller each represent and
warrant to each other that no broker or finder has been employed by or has acted
for it in connection with this Agreement or the transactions contemplated
hereby, and each party agrees to indemnify the other against all losses, costs,
damages or expenses arising out of claims for fees or commissions of brokers or
finders alleged to have been employed or engaged by such party.



--------------------------------------------------------------------------------

17.03 Survival of Representations and Warranties. All representations and
warranties contained herein and in any written agreement or instrument delivered
or executed in connection herewith are true at and as of the times provided
herein, and all of which will survive the execution and delivery of this
Agreement, any examination on behalf of any party hereto, and the consummation
of all transactions contemplated herein.

17.04 Binding Effect. All terms of this Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.’

17.05 Counterparts. This Agreement is being executed simultaneously in two or
more identical counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same instrument.

17.06 Expenses. Each party shall bear its own expenses incurred in connection
with this Agreement and all transactions contemplated herein.

17.07 Notices and Primary Contact Personnel. All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if delivered by hand, overnight courier or if mailed, postage
prepaid, by United States first class mail, or facsimile transmission to the
other party at its address shown on Exhibit 17.07 hereto. The parties hereto, as
a matter of convenience, are designating primary contact personnel on Exhibit
17.07, and each party may contact such persons in day-to-day, routine dealings
with the other party leading up to and following the Closing.

17.08 Publicity. The Purchaser and the Seller shall cooperate with each other as
to the content and timing of public and customer filings, publicity, press
releases and announcements concerning this Agreement, and all transactions
contemplated hereby, and prior to releasing any such information each party will
send such material to the other party for its review and consent, which consent
may not be withheld unreasonably.

17.09 Time of the Essence. The parties hereto acknowledge that time is of the
essence with respect to the performance of this Agreement and the consummation
of the transactions contemplated herein in accordance with the terms hereof.

17.10 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Alabama applicable to contracts made
and to be performed wholly within such state.

17.11 Cover, Index and Headings, Etc. The cover, index and headings contained in
this Agreement are for convenience of reference only and shall not affect the
meaning or interpretation hereof. The use of the singular in this Agreement
shall be deemed to be or include the plural (and vice versa), whenever
appropriate. The words “include,” “including” and similar phrases shall mean
including, without limitation, by enumeration or otherwise.

17.12 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the balance of this
Agreement shall remain in full force and effect except to the extent otherwise
agreed by the parties in writing.

17.13 Entire Agreement. This Agreement including any exhibits hereto, represent
the entire agreement of the parties relating to the subject matter hereof. All
prior negotiations and understandings between the parties are merged into this
Agreement and there are no understandings or agreements other than those
incorporated herein.

17.14 Arbitration. All disputes arising or otherwise under this Agreement shall
be resolved first by the senior executive officers of each party, and if they
cannot resolve such disputes within 30 days, then by each party’s chief
executive officers and if such chief executive officers cannot resolve such
dispute within 30 days, then by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. Arbitration shall be
by a single arbitrator experienced in the matters at issue and selected by
Seller and Purchaser in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. The arbitration shall be



--------------------------------------------------------------------------------

held in such place in Birmingham, Alabama as may be specified by the arbitrator
(or any place agreed to by Seller and Purchaser). The decision of the arbitrator
shall be final and binding as to any matters submitted under this Section 17.14;
provided, however, if necessary, such decision and satisfaction procedure may be
enforced by either Seller or Purchaser in any court of record having
jurisdiction over the subject matter or over any of the parties to this
Agreement. All costs and expenses incurred in connection with any such
arbitration proceeding (including reasonable attorney’s fees) shall be borne by
the party against which the decision is rendered, or, if no decision is
rendered, such costs and expenses shall be borne equally by the Seller and
Purchaser. If the arbitrator’s decision is a compromise, the determination of
which party or parties bears the costs and expenses incurred in connection with
any such arbitration proceeding shall be made by the arbitrator on the basis of
the arbitrator’s assessment of the relative merits of the parties’ positions.

[ Signatures on Next Page ]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be
executed by their respective duly authorized officers and their respective
corporate seals to be affixed hereto as of the day and year first above written.

 

  ROBERTSON BANKING COMPANY   By:  

/s/ Albert H. Garrett

  Its:   President/CEO ATTEST:    

/s/ R.A. Pritchett

    Its Executive Vice President     [CORPORATE SEAL]       COMMUNITY BANK   By:
 

/s/ John W. Brothers

  Its:   Chief Operating Officer ATTEST:    

/s/ William Caughran

    Its Secretary     [CORPORATE SEAL]    



--------------------------------------------------------------------------------

STATE OF ALABAMA    )     ) MARENGO COUNTY   )

I, Brenda Phillips, a Notary Public in and for said county in said state hereby
certify that Albert H. Garrett as President/CEO and R.A. Pritchett as Exec. Vice
President of Robertson Banking Company, whose names are signed to the foregoing
agreement, and who are known to me, acknowledged before me on this day that
being informed of the contents of this agreement, they, as such officers and
with full authority, executed the same voluntarily for and as the act of said
corporation.

Given under my hand and seal this 23rd day of March, 2006.

 

/s/ Brenda Phillips

Notary Public My Commission expires: March 8, 2008

[NOTARIAL SEAL]

 

STATE OF ALABAMA    )

    )

BLOUNT COUNTY

  )

I, Carol S. Murcks, a Notary Public in and for said county in said state hereby
certify that John W. Brothers as Chief Operating Officer and William Caughran as
Secretary of Community Bank, whose names are signed to the foregoing agreement,
and who are known to me, acknowledged before me on this day that being informed
of the contents of this agreement, they, as such officers and with full
authority, executed the same voluntarily for and as the act of said corporation.

Given under my hand and seal this 23rd day of March, 2006.

 

/s/ Carol S. Murcks

Notary Public My Commission expires: October 3, 2006

[NOTARIAL SEAL]